Citation Nr: 0125407	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to secondary service connection for 
postoperative residuals of carpal tunnel syndrome of the left 
wrist.

2.  Entitlement to increased rating for postoperative 
residuals, fusion of the right wrist with traumatic 
arthritis, currently rated as 20 percent disabling, 

3.  Entitlement to increased rating for reflex sympathetic 
dystrophy and postoperative residuals, carpal tunnel syndrome 
involving the right upper extremity, currently rated as 10 
percent disabling.

4.  Entitlement to an extension beyond December 31, 1997, of 
a temporary total rating under the provisions of 38 C.F.R. § 
4.30 (2000) for a period of convalescence following right 
wrist surgery.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

At a video conference hearing before the undersigned member 
of the Board in June 2001, the veteran indicated that he was 
also claiming as part of the appeal entitlement to separate 
ratings for reflex sympathetic dystrophy and carpal tunnel 
syndrome of the right upper extremity.  Service connection 
for reflex sympathetic dystrophy and carpal tunnel syndrome 
of the right upper extremity as a residual of the service-
connected right wrist disability was granted by a hearing 
officer in January 1999 and a rating of 10 percent was 
assigned.  At that time it was indicated that these 
disabilities were closely associated with the claim for an 
increased rating for the right wrist disorder.  

After reviewing the statements from the veteran the Board 
finds that the issue of entitlement to increased rating for 
reflex sympathetic dystrophy and carpal tunnel syndrome of 
the right upper extremity are included with the issue of an 
increased rating for postoperative residuals of the right 
wrist surgery.  Thus the issues are as stated on the title 
page of this decision.

In June 2001, while the case was pending at the Board, the 
Board received additional VA medical records from the veteran 
with the properly executed waiver. The issues of entitlement 
to secondary service connection for postoperative residuals 
of carpal tunnel syndrome of the left wrist and entitlement 
to increased rating for reflex sympathetic dystrophy and 
carpal tunnel syndrome involving the right upper extremity 
will be discussed in the Remand portion of this decision.

During the hearing the veteran indicated that he had not 
received his compensation checks for his temporary total 
rating for convalescence from September through November 
1997.  This matter is referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  The veteran's right wrist, the minor extremity, is fused 
in the neutral position.

2.  The veteran has had multiple surgical procedures for his 
service-connected right wrist condition from July 1995 to 
July 1997.  In July 1997 he underwent removal of a plate from 
the right wrist and a right carpal tunnel syndrome release.

3.  The veteran has been granted a temporary total rating for 
convalescent purposes from July 1997 through December 31, 
1997.

4.  Additional convalescence beyond December 31, 1997 is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
postoperative residuals, fusion of the right wrist with 
traumatic arthritis, the minor extremity, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5214 (2001).

2.  The criteria for an extension of a temporary total 
disability evaluation on account of the need for 
convalescence beyond December 31, 1997 have not been met.  38 
C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that the veteran 
injured his right wrist in 1986.  He had continuing 
complaints of pain and weakness of the right wrist and was 
subsequently diagnosed with a tear of the right 
triangulofibral cartilage, synovitis, and radial carpal joint 
changes, confirmed by X-ray and diagnostic arthroscopy in 
June 1989.  The torn cartilage was removed.  He was medically 
discharged for the right wrist disorder in January 1992.

A VA examination was conducted in August 1993.  At that time 
it was reported that the veteran was left-handed.  The 
diagnosis was history of right wrist sprain, postoperative.  
In November 1993 the RO granted service connection for the 
right wrist disability and assigned a 10 percent rating.  

Subsequently the veteran received treatment at a VA facility 
right wrist, complaints, including instability.  The right 
wrist was arthroscoped in July 1995.  The veteran underwent a 
right wrist fusion with a left iliac graft in August 1995 at 
a VA facility.  In October 1995 the RO granted a temporary 
total convalescence rating effect through September 30, 1995.  
He continued to receive treatment for his right wrist 
disorder.  He was hospitalized at a VA facility in May 1996 
after the right wrist fusion failed.  He underwent a right 
wrist fusion with bone graft.  He received follow-up 
treatment at a VA facility.  In July 1996 the temporary total 
convalescence rating was extended through October 31, 1996.  
A 10 percent rating was assigned there after.  

A VA examination was conducted in September 1996.  At that 
time the veteran complained of chronic pain in the right 
wrist.  Any lifting or carrying type activity exacerbated the 
symptomatology.  He described numbness and tingling in the 
long and ring fingers.  He used a right wrist splint.  The 
examination showed a well-healed surgical scar on the dorsum 
of the right hand.  The wrist was fused in 5 degrees 
dorsiflexion and neutral ulnar and radial deviation.  There 
was no swelling.  There was generalized tenderness on 
palpation about the wrist.  He made a satisfactory fist with 
the hand and was able to oppose the thumb with the remaining 
fingertips satisfactorily.  Sensation appeared to be intact.  
He had a very definite positive Tinel's sign.  The diagnosis 
was right wrist arthrodesis secondary to traumatic arthritis-
carpal tunnel syndrome. 

In October 1996 the RO increased the 10 percent in effect for 
the right wrist disabilities to 20 percent.

The veteran was seen at a VA facility later in October 1996 
for pain, tingling and numbness in the right hand and wrist.  
In November 1996 he underwent a right stellar ganglion block. 

In January 1997 the veteran's records were reviewed by a VA 
staff physician.  The examiner rendered an opinion that at 
least two months of convalescence was needed. VA examination 
was conducted.  In January 1997 the RO extended the temporary 
total convalescence rating through March 31, 1997.  A 20 
percent rating was assigned thereafter.  

The veteran was seen at a VA outpatient clinic in March 1997 
for right wrist complaints.  The assessment was reflex 
sympathetic dystrophy resolving.  In April 1997 the RO 
extended the temporary total convalescence rating through May 
31, 1997 and assigned a 20 percent rating thereafter.  

The veteran was admitted to a VA Medical Center (VAMC) on 
July 8, 1997 for painful hardware in his right wrist and 
right carpal tunnel syndrome.  While hospitalized a plate was 
removed from the right wrist and a right carpal tunnel 
release was performed.  Postoperatively there were no 
complications.  He was discharged on July 9, 1997.  Two weeks 
later the sutures were removed.  

In July 1997 the RO extended the temporary total 
convalescence rating through September 30, 1997 and assigned 
a 20 percent rating thereafter. 

In August 1997 the veteran filed a claim for service 
connection for a left wrist condition due to the service-
connected problems in his right wrist.

The veteran was seen at the VA hand clinic in August 1997 
when it was noted that that he was 6 weeks post removal of a 
dorsal plate in his right wrist and right carpal tunnel 
release.  It was reported that that he had had moderate pain 
relief, but still and some pain in the palmar aspect and 
still had numbness and tingling in his fingertips.  The 
doctor noted that the veteran was to begin rehabilitation and 
was temporarily disabled until October 1997 when he would 
have to have further evaluation.  In October 1997 it was 
reported at the hand clinic that the wound was healed but he 
still had diffuse palmar pain.  He had symptoms of reflex 
sympathetic dystrophy.

December 1997 VA outpatient treatment records showed 
residuals of right carpal tunnel syndrome, right wrist 
arthrodesis and/or reflex sympathetic dystrophy of the right 
upper extremity proven by response to stellate ganglion 
blocks, but no sustained relief.

A VA examination was conducted in January 1998.  The examiner 
reported that the veteran had had a total of six surgeries on 
the wrist including two fusion procedures.  He has medical 
records indicated that the most recent procedure was a carpal 
tunnel release and a dorsal plate removal in July 1997.  The 
doctor reported that the veteran was receiving stellate 
ganglion blocks every other week.  

The veteran described a continual throbbing type pain, and 
stinging, numbness, and tingling of the hand and fingers.  He 
reported that he had occasional swelling of the hands.  He 
said he was taking an industrial maintenance class through 
vocational rehabilitation at a local junior college and that 
performing the activities required in the class caused 
increased pain and swelling in the hand.  He reported he had 
diminished functional ability in gripping, grasping, and 
repetitive fingering or manipulation type movements with the 
right hand.  

The examiner stated that a January 1998 assessment from a 
pain clinic indicated that he continued to suffer intense 
pain and dysfunction and a reflex sympathetic dystrophy 
complicating his recovery from wrist surgery.  He continued 
to respond well to sympathetic nerve blocks and would 
continue to require these blocks on regular basis until 
condition resolved or leveled off at an acceptable level.

On the January 1998 examination, a well-healed longitudinal 
surgical scar over the dorsum of the right wrist and hand was 
noted.  He had tenderness to palpation over the dorsal aspect 
of the wrist.  The wrist is fused and neutral.  He was unable 
to make a tight fist.  He is able to oppose the thumb, ring, 
and fingertips satisfactorily.  There was no redness, heat, 
or swelling noted.  He had a well-healed surgical scar in the 
palm of the right hand secondary to prior carpal tunnel 
release.  He was felt to have a positive Tinel's sign.  He 
also appeared to have slight coolness and increased sweating 
of the fingers.  Grip strength on the order of 4/5.  The 
impression was traumatic arthritis of the right wrist, status 
post multiple surgeries including arthrodesis and carpal 
tunnel release, and reflex sympathetic dystrophy, markedly 
symptomatic. 

The examiner said he had a weakened movement as evidenced by 
decreased grip strength.  There was also likely decreased 
endurance with the use of the right hand.  No definite 
incoordination of the hand was noticeable, but he did have 
painful motion and increased pain with use as previously 
noted.  The examiner added that pain would further limit 
functional ability during flare-ups- although it was not 
feasible to attempt to express this in terms in additional 
limitations of motion as this could not be determined with 
any degree of medical certainty.

In March 1998 the RO extended the temporary total 
convalescence rating through December 31, 1997 and assigned a 
20 percent rating thereafter.

An April 1998 report from an occupational therapist notes 
that the veteran was referred for an assessment of his right 
wrist functioning and was evaluated in March 1998.  The 
report notes he was attending a community college in an 
industrial maintenance program.  There was diminished 
protective sensation in radial nerve distribution and 
diminished light touch sensation in the ulnar/median nerve 
distribution.  No muscle atrophy deficit was noted.  The 
therapist observed that the veteran was cooperative 
throughout the evaluation.  He self-limited his participation 
in tests involving lifting, carrying, pushing, and pulling, 
and that he demonstrated an inconsistency of effort and 
exhibited functional limitations beyond those that were 
physiological reasonable given the diagnosed impairments.  

Based upon his performance during testing, it was determined 
that he was ready to return to work with light level 
functioning.  It was noted that there were several physical 
deficits including right hand carrying, lifting, pushing, and 
pulling, that would have to be taken into consideration 
during job placement counseling.

The veteran continued to be seen at a VA outpatient clinic 
for complaints pertaining to the right wrist and hand.  An 
April 22, 1998 report from the hand clinic shows that he 
complained of constant pain and pinching in the thumb web 
space.  He also reported cramping and that his right hand was 
cold and stiff.  It was remarked that it appeared that this 
was a life long permanent condition.  He was in a vocational 
rehabilitation program.  A VA outpatient treatment record, 
dated in July 1998, notes that the veteran had constant pain 
after the right wrist fusion and carpal tunnel syndrome 
release and hardware removal, despite therapy.  It was 
reported that he was temporally totally disabled from July 
1995 to April 22, 1998.  The veteran testified at a hearing 
at the RO in September 1998.  He said he was having trouble 
with both hands and described symptoms and treatments. 

A VA neurological examination was conducted in October 1998.  
At that time the veteran complained of pain and sensitivity 
in the right hand.  He was wearing a glove and splint.  He 
reported that the hand was extremely sensitive or cold.  He 
was unable to tolerate any activity or pressure to the hand.  
He had multiple stellate ganglion blocks, which relieved his 
symptoms to some degree for approximately two weeks.  

The examination showed that the right hand was mildly to 
moderately atrophic.  The right palm was pale compared to the 
left, and there was some coolness and sweatiness of the right 
hand as compared to the left.  The skin on the dorsum of the 
fingers was shiny, and there was very little hair there.  The 
strength in the right hand was diminished in terms of making 
a fist or opposing the thumb and fingers.  The examiner said 
he had reviewed the veteran's claims file and noted that the 
initial injury was a tear of the right triangulofibral 
cartilage which, according to records, was "quite complex 
and was removed arthroscopically."  

On examination the veteran exhibited some of the signs 
associated with reflex sympathetic dystrophy; that is the 
power, atrophy, skin and hair changes, as well as sweatiness.  
He tended to protect the hand, and was wearing a glove 
combined with a wrist splint.  The examiner concluded that it 
is more likely than not that his injuries to his hand and 
wrist were at least the initial precipitating event which led 
to all of the subsequent surgery and finally to the possible 
reflex sympathetic dystrophy.

A VA orthopedic examination was conducted in October 1998. 
the doctor noted nothing had changed since the January 1998 
examination.  The veteran remained symptomatic and continued 
to receive the nerve block.  It was also noted that he had 
exhibited some of the signs associated with reflex 
sympathetic dystrophy on a recent neurological examination.  

The examination showed that the right wrist was fused in 
neutral. He had a well-healed surgical scar dorsally.  There 
was tenderness to palpation over the wrist.  He was able to 
make a fist but not a tight fist.  He continued to retain the 
ability to oppose the thumb to the fingertips satisfactorily.  
No redness, heat, or swelling was noted. He continued to have 
a positive Tinel's sign.  Also noted was a slight coolness 
with increased sweating of the fingers.  Grips strength was 
4/5 on the right.  X-rays of the right wrist were not 
obtained at the time of the examination. It was reported that 
a September 1998 VA X-ray of the "left" wrist indicated 
that there was fusion of most of the carpal bones on the 
radius which had increased since 1996.  No osteoporosis was 
visualized.  The impression was traumatic arthritis in right 
wrist, status post multiple surgeries, including arthrodesis 
and carpal tunnel release, and reflex sympathetic dystrophy, 
symptomatic.

The examiner concluded that the problems such as carpal 
tunnel release as well as the reflex sympathetic dystrophy 
were more likely than not to be secondary to the right wrist 
trauma with multiple surgical procedures, and that the 
veteran had increased pain with use of the right hand.  He 
demonstrated weakness of grip.  The examiner added that pain 
could limit functional ability with attempts of increased use 
or with flare-ups.  It was not feasible to attempt to express 
any of this in terms of additional limitation of motion, as 
the wrist was already fused and this otherwise could not be 
determined with any degree of medical certainty.

In January 1999 the RO granted secondary service connection 
for reflex sympathetic dystrophy and carpal tunnel syndrome 
of the right hand rated as 10 percent disabling.  
Subsequently the veteran continued to receive treatment at a 
VA facility through 2001 for complaints involving both hands.  

During the June 2001 videoconference before the Board, the 
veteran reported additional problems caused by his bilateral 
hand condition and related the history of treatment for both 
hands in the years after service.  He said he knew for 
himself that carpal tunnel syndrome had caused him to over 
use his left hand.

II.  Analysis

The veteran is claiming entitlement to an increased rating 
for his service-connected fusion of the right wrist and an 
extension beyond December 31, 1997 of a temporary total 
convalescence rating.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this regard, the RO informed the veteran in a March 2001 
letter of the contents of the VCAA and his rights under that 
legislation.  Also, he has been informed of the criteria 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  During the course 
of his appeals VA examination and hearing have been 
conducted.  It appears that all pertinent evidence has been 
obtained.  Consequently, the Board concludes that the RO has 
met its duties under the VCAA and 66 Fed. Reg. 45631 (2001) 
(to be codified at 38 C.F.R. § 3.159) and that the current 
decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).

A.  An increased rating for postoperative residuals fusion of 
the wrist of right wrist with traumatic arthritis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has assigned a 20 percent disability rating for the 
veteran's service-connected status post fusion, right wrist, 
the minor extremity, with traumatic arthritis pursuant the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5214.  

Diagnostic Code 5214 provides for the evaluation of ankylosis 
of the wrist.  A 20 percent evaluation may be assigned for 
favorable ankylosis of the minor wrist in 20 degrees to 30 
degrees dorsiflexion.  A 30 percent evaluation may be 
assigned for ankylosis of the minor wrist in any other 
position, except favorable.  A 40 percent evaluation requires 
unfavorable ankylosis of the minor wrist in any degree of 
palmar flexion, or with ulnar or radial deviation.  A note to 
Diagnostic Code 5214 states that extremely unfavorable 
ankylosis will be rated as loss of use of hand under 
Diagnostic Code 5125

Diagnostic Code 5010 provides for the evaluation of traumatic 
arthritis.  Where there is arthritis due to trauma, 
substantiated by X-ray findings, the disability is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis (hypertrophic or osteoarthritis).  
When the degenerative arthritis is established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.

Diagnostic Code 5215 provides for the evaluation of 
limitation of motion of the wrist.  With palmer flexion 
limited inline with the forearm, a rating of 10 percent is 
warranted for the minor extremity.  With dorsiflexion less 
than 15 degrees, a rating of 10 percent is warranted for the 
minor extremity.  These are the highest evaluations permitted 
under this Diagnostic Code.

The Court has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

To summarize, the veteran's statements describing the 
symptoms associated with his right wrist are considered 
competent evidence.  However, these statements must be viewed 
in conjunction with the objective medical evidence and the 
pertinent rating criteria.  

In this regard, the October 1998 VA examination showed that 
his right wrist was fused in a neutral or zero degree 
position.  This is not a favorable position.  As such a 30 
percent rating is warranted under Diagnostic Code 5214.

However, a rating in excess of 30 percent is not 
demonstrated.  The ankylosed right wrist is not in an 
unfavorable position as required for a 40 percent rating 
under Code 5214.  Despite some functional limitations from 
the right wrist disability, the evidence does not demonstrate 
that the veteran has loss of use of the right hand.  The 
recent VA examination showed tenderness to palpation over the 
wrist.  However, he was able to make a fist but not a tight 
fist.  Also, he was able to oppose the thumb to the 
fingertips satisfactorily.  Loss of use of the right hand is 
not shown.  See 38 C.F.R. § 4.63.  Also, the Board is 
satisfied that the degree of functional impairment caused by 
the pain is adequately reflected in the current 30 percent 
rating.  As previously discussed a 40 percent rating would be 
the equivalent of loss of use which has not been 
demonstrated.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

B.  Extension of a temporary total rating for a period of 
convalescence beyond December 31, 1997

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight- 
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30 (a).  Under 38 C.F.R. § 4.30 (b), a total rating of one, 
two, or three months beyond the initial three months may be 
extended under any of the three conditions above.  Extensions 
of one or more months up to six months beyond the initial six 
months period may be made upon approval of the Adjudication 
Officer.

In this case, beginning in 1995 the veteran has undergone 
multiple surgeries on his right wrist and hand.  A temporary 
total convalescence rating was in effect from July 1996 to 
December 1997.  The most recent surgery was at a VA facility 
in July 1997.  At that time he underwent removal of a dorsal 
plate from the right wrist and a right carpal tunnel release.  
He was awarded a temporary total convalescence rating from 
July 1997 to December 31, 1997.  VA outpatient records dated 
in October and December 1997 reflect that the surgical wounds 
were healed.  Likewise, the January 1998 VA examination 
showed that the surgical scars were well healed.  

Furthermore, the April 1998 evaluation by the occupational 
therapist indicates that the veteran was able to return to 
work with some restrictions.  The Board notes that the 
veteran was experiencing significant symptoms regarding the 
right hand and wrist at the time of the January 1998 VA 
examination.  However, these symptoms and the associated 
pathological findings are the basis for the disability 
evaluations assigned for the service connected disorders and 
do not represent findings relevant to his convalescence from 
the recent surgery.  The Board finds that the veteran had 
recovered from the July 1997 surgery by December 31, 1997.  
The Board notes that a July 1998 outpatient reported 
indicates that the veteran was temporally totally disabled 
from July 1995 to April 22, 1998. This appears to be an 
inaccurate statement of rating history and is not supported 
by the previously discussed evidence.

After reviewing the records the Board finds that by December 
31, 1997, the veteran had convalesced from the July 1997 
surgery.  Accordingly, the preponderance of the evidence is 
against the veteran's claim.    


ORDER

Entitlement to an increased rating of 30 percent for the 
postoperative residuals, right wrist fusion, with traumatic 
arthritis, the minor extremity, is granted subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to an extension of a temporary total rating for 
convalescence beyond December 31, 1997 is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

During the veteran's June 2001 hearing he provided testimony 
which indicates that the reflex sympathetic dystrophy and 
postoperative residuals carpal tunnel syndrome involving the 
right upper extremity may have worsened.  A February 2001 VA 
outpatient report indicates that there was hyperesthesia 
involving the whole right hand and that the stellate ganglion 
blocks relieved the pain from few day to a few weeks.  

The veteran further maintains that separate ratings are 
warranted for the reflex sympathetic dystrophy and carpal 
tunnel syndrome of the right upper extremity.  The veteran 
asserts that the postoperative left carpal tunnel syndrome 
was caused by overuse due to his service-connected 
disabilities involving the right upper extremity and wrist.  
In view of these facts the Board is of the opinion that a 
contemporaneous and thorough examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a), are fully complied with and 
satisfied.

2.  It is requested that the RO obtain 
copies of all current treatment records 
from the VA medical facility covering the 
period from February 2001 to the present. 

3.  A VA examination should be conducted 
by a neurologist to determine the 
severity of the reflex sympathetic 
dystrophy and carpal tunnel syndrome 
involving the right upper extremity and 
the severity of the postoperative 
residuals of the left carpal tunnel 
syndrome.  The examiner must be furnished 
the claims folder and a copy of this 
Remand to review prior to the 
examination.  The examiner is requested 
to indicate in the report that the claims 
folder was reviewed.  All indicated tests 
should be conducted.   The examination 
should include a measurement of grip 
strength and an evaluation of functional 
impairment based on pain, use and flare- 
up as set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).

It is requested that the examiner 
identify the nerves associated with the 
service-connected disabilities of the 
right upper extremity, and to the extent 
possible the complaints and findings 
associated with the each nerve.  The 
examiner is requested to identify which 
nerve results in the major involvement.  
Following the examination the examiner 
should render an opinion as whether the 
reflex sympathetic dystrophy and 
postoperative residuals carpal tunnel 
syndrome are manifested by mild, 
moderate, or severe incomplete paralysis, 
or complete paralysis?

The examiner is also requested to render 
an opinion as to whether it is as likely 
as not that service connected reflex 
sympathetic dystrophy and postoperative 
residuals carpal tunnel syndrome of the 
right upper extremity, and postoperative 
residuals fusion of the right wrist with 
traumatic arthritis caused or aggravates 
(overuse syndrome) the postoperative 
residuals left carpal tunnel syndrome.  A 
complete rational for every opinion 
expressed should be included in the 
examination report. 

4.  Thereafter, the RO should readjudicate 
this claim, to include whether separate 
ratings are warranted for the reflex 
sympathetic dystrophy and postoperative 
residuals carpal tunnel syndrome of the 
right upper extremity per 38 C.F.R. § 4. 
14 (2001).  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, applicable law and regulations, 
and all pertinent rating criteria 
regarding the reflex sympathetic 

dystrophy and postoperative residuals 
carpal tunnel syndrome of the right upper 
extremity.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

